EXHIBIT 10.1

INDEMNIFICATION AGREEMENT

            This Indemnification Agreement is dated as of _______________, 20___
(this “Agreement”) and is between Vanguard Health Systems, Inc., a Delaware
corporation (the “Company”), and [Name of director/officer] (“Indemnitee”).



            BACKGROUND

            The Company believes that, in order to attract and retain highly
competent persons to serve as directors or in other capacities, including as
officers, it must provide such persons with adequate protection through
indemnification against the risks of claims and actions against them arising out
of their services to and activities on behalf of the Company.

            The Company desires and has requested Indemnitee to serve as a
[director] [officer] of the Company and, in order to induce the Indemnitee to
serve as a [director] [officer] of the Company, the Company is willing to grant
the Indemnitee the indemnification provided for herein. Indemnitee is willing to
so serve on the basis that such indemnification be provided.

            The parties by this Agreement desire to set forth their agreement
regarding indemnification and the advancement of expenses.

            In consideration of Indemnitee’s service to the Company and the
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows.

            Section 1.         Indemnification.

            To the fullest extent permitted by the General Corporation Law of
the State of Delaware (the “DGCL”):

                        (a)         The Company shall indemnify Indemnitee if
Indemnitee was or is made or is threatened to be made a party to, or is
otherwise involved in, as a witness or otherwise, any threatened, pending or
completed action, suit or proceeding (brought in the right of the Company or
otherwise), whether civil, criminal, administrative or investigative and whether
formal or informal, including appeals, by reason of the fact that Indemnitee is
or was or has agreed to serve as a director, officer, employee or agent of the
Company, or while serving as a director or officer of the Company, is or was
serving or has agreed to serve at the request of the Company as a director,
officer, employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, or by reason of any action alleged to have been taken
or omitted in any such capacity.

                        (b)        The indemnification provided by this Section
1 shall be from and against all loss and liability suffered and expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by or on behalf of Indemnitee in connection
with such action, suit or proceeding, including any appeals.

            Section 2.         Advance Payment of Expenses. To the fullest
extent permitted by the DGCL, expenses (including attorneys’ fees) incurred by
Indemnitee in appearing at, participating in or defending any action, suit or
proceeding or in connection with an enforcement action as contemplated by
Section 3(e), shall be paid by the Company in advance of the final disposition
of such action, suit or proceeding within 30 days after receipt by the Company
of a statement or statements from Indemnitee requesting such advance or

1

advances from time to time. The Indemnitee hereby undertakes to repay any
amounts advanced (without interest) to the extent that it is ultimately 
determined  that  Indemnitee  is not entitled  under  this Agreement to be 
indemnified by the Company in respect thereof. No other form of undertaking
shall be required of Indemnitee other than the execution of this Agreement. This
Section 2 shall be subject to Section 3(b) and shall not apply to any claim made
by Indemnitee for which indemnity is excluded pursuant to Section 6.

            Section 3.         Procedure for Indemnification: Notification and
Defense of Claim.

                        (a)         Promptly after receipt by Indemnitee of
notice of the commencement of any action, suit or proceeding, Indemnitee shall,
if a claim in respect thereof is to be made against the Company hereunder,
notify the Company in writing of the commencement thereof. The failure to
promptly notify the Company of the commencement of the action, suit or
proceeding, or of Indemnitee’s request for indemnification, will not relieve the
Company from any liability that it may have to Indemnitee hereunder, except to
the extent the Company is actually and materially prejudiced in its defense of
such action, suit or proceeding as a result of such failure. To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request therefor including such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to enable the
Company to determine whether and to what extent Indemnitee is entitled to
indemnification.

                        (b)        With respect to any action, suit or
proceeding of which the Company is so notified as provided in this Agreement,
the Company shall, subject to the last two sentences of this paragraph, be
entitled to assume the defense of such action, suit or proceeding, with counsel
reasonably acceptable to Indemnitee, upon the delivery to Indemnitee of written
notice of its election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any
subsequently incurred fees of separate counsel engaged by Indemnitee with
respect to the same action, suit or proceeding unless the employment of separate
counsel by Indemnitee has been previously authorized in writing by the Company.
Notwithstanding the foregoing, if Indemnitee, based on the advice of his or her
counsel, shall have reasonably concluded (with written notice being given to the
Company setting forth the basis for such conclusion) that, in the conduct of any
such defense, there is or is reasonably likely to be a conflict of interest or
position between the Company and Indemnitee with respect to a significant issue,
then the Company will not be entitled, without the written consent of
Indemnitee, to assume such defense. In addition, the Company will not be
entitled, without the written consent of Indemnitee, to assume the defense of
any claim brought by or in the right of the Company.

                        (c)         To the fullest extent permitted by the DGCL,
the Company’s assumption of the defense of an action, suit or proceeding in
accordance with paragraph (b) above will constitute an irrevocable
acknowledgement by the Company that any loss and liability suffered by
Indemnitee and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement by or for the account of Indemnitee incurred in
connection therewith are indemnifiable by the Company under Section 1 of this
Agreement.

                        (d)        The determination whether to grant
Indemnitee’s indemnification request shall be made promptly and in any event
within 30 days following the Company’s receipt of a request for indemnification
in accordance with Section 3(a). If the Company determines that Indemnitee is
entitled to such indemnification or, as contemplated by paragraph (c) above, the
Company has acknowledged such entitlement, the Company will make payment to
Indemnitee of the indemnifiable amount within such 30 day period. If the Company
is not deemed to have so acknowledged such entitlement or the Company’s
determination of whether to grant Indemnitee’s indemnification request shall not
have been made within such 30 day period, the requisite determination of
entitlement to indemnification shall, subject to Section 6, nonetheless be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under the DGCL.

2

                        (e)         In the event that (i) the Company determines
in accordance with this Section 3 that Indemnitee is not entitled to
indemnification under this Agreement, (ii) the Company denies a request for
indemnification, in whole or in part, or fails to respond or make a
determination of entitlement to indemnification within 30 days following receipt
of a request for indemnification as described above, (iii) payment of
indemnification is not made within such 30 day period, (iv) advancement of
expenses is not timely made in accordance with Section 2, or (v) the Company or
any other person takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from, the Indemnitee the benefits
provided or intended to be provided to Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication in any court of competent jurisdiction of his or her
entitlement to such indemnification or advancement of expenses. Indemnitee’s
expenses (including attorneys’ fees) incurred in connection with successfully
establishing Indemnitee’s right to indemnification or advancement of expenses,
in whole or in part, in any such proceeding or otherwise shall also be
indemnified by the Company to the fullest extent permitted by the DGCL.

                        (f)         Indemnitee shall be presumed to be entitled
to indemnification and advancement of expenses. under this Agreement upon
submission of a request therefor in accordance with Section 2 or Section 3 of
this Agreement, as the case may be. The Company shall have the burden of proof
in overcoming such presumption, and such presumption shall be used as a basis
for a determination of entitlement to indemnification and advancement of
expenses unless the Company overcomes such presumption by clear and convincing
evidence.

            Section 4.         Insurance and Subrogation.

                        (a)         The Company shall use its reasonable best
efforts to purchase and maintain a policy or policies of insurance with
reputable insurance companies with A.M. Best ratings of “A” or better, providing
Indemnitee with coverage for any liability asserted against, and incurred by,
Indemnitee or on Indemnitee’s behalf by reason of the fact that Indemnitee is or
was or has agreed to serve as a director, officer, employee or agent of the
Company, or while serving as a director or officer of the Company, is or was
serving or has agreed to serve at the request of the Company as a director,
officer, employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, or arising out of Indemnitee’s status as such, whether
or not the Company would have the power to indemnify Indemnitee against such
liability under the provisions of this Agreement. Such insurance policies shall
have coverage terms and policy limits at least as favorable to Indemnitee as the
insurance coverage provided to any other director or officer of the Company. If
the Company has such insurance in effect at the time the Company receives from
Indemnitee any notice of the commencement of an action, suit or proceeding, the
Company shall give prompt notice of the commencement of such action, suit or
proceeding to the insurers in accordance with the procedures set forth in the
policy. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policy.

                        (b)        Subject to Section 9(b), in the event of any
payment by the Company under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee with
respect to any insurance policy. Indemnitee shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights in accordance with the terms of such insurance policy. The Company shall
pay or reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

                        (c)         Subject to Section 9(b), the Company shall
not be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder (including, but not limited to, judgments, fines and
amounts paid in settlement, and ERISA excise taxes or penalties) if and to the
extent that

3

Indemnitee has otherwise actually received such payment under this Agreement or
any insurance policy, contract, agreement or otherwise.

            Section 5.         Certain Definitions. For purposes of this
Agreement, the following definitions shall apply:

                        (a)         The term “action, suit or proceeding” shall
be broadly construed and shall include, without limitation, the investigation,
preparation, prosecution, defense, settlement, arbitration and appeal of, and
the giving of testimony in, any threatened, pending or completed claim, action,
suit, arbitration, alternative dispute mechanism or proceeding, whether civil,
criminal, administrative or investigative.

                        (b)        The term “by reason of the fact that
Indemnitee is or was or has agreed to serve as a director, officer, employee or
agent of the Company, or while serving as a director or officer of the Company,
is or was serving or has agreed to serve at the request of the Company as a
director, officer. employee or agent (which, for purposes hereof, shall include
a trustee, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise” shall be broadly construed and shall include, without
limitation, any actual or alleged act or omission to act.

                        (c)         The term “expenses” shall be broadly
construed and shall include, without limitation, all direct and indirect costs
of any type or nature whatsoever (including, without limitation, all attorneys’
fees and related disbursements, appeal bonds, other out of pocket costs and
reasonable compensation for time spent by Indemnitee for which Indemnitee is not
otherwise compensated by the Company or any third party), actually and
reasonably incurred by Indemnitee in connection with either the investigation,
defense or appeal of an action, suit or proceeding or establishing or enforcing
a right to indemnification under this Agreement or otherwise incurred in
connection with a claim that is indemnifiable hereunder.

                        (d)        The term “.judgments, fines and amounts paid
in settlement” shall be broadly construed and shall include, without limitation,
all direct and indirect payments of any type or nature whatsoever, as well as
any penalties or excise taxes assessed on a person with respect to an employee
benefit plan).

            Section 6.         Limitation on Indemnification. Notwithstanding
any other provision herein to the contrary, the Company shall not be obligated
pursuant to this Agreement:

                        (a)         Claims Initiated by Indemnitee. Prior to a
change of control, to indemnify or advance expenses to Indemnitee with respect
to an action, suit or proceeding (or part thereof), however denominated,
initiated by Indemnitee, other than (i) an action, suit or proceeding brought to
establish or enforce a right to indemnification or advancement of expenses under
this Agreement (which shall be governed by the provisions of Section 6(b) of
this Agreement) and (ii) an action, suit or proceeding (or part thereof) was
authorized or consented to by the Board of Directors of the Company, it being
understood and agreed that such authorization or consent shall not be
unreasonably withheld in connection with any compulsory counterclaim brought by
Indemnitee in response to an action, suit or proceeding otherwise indemnifiable
under this Agreement.

                        (b)        Action for Indemnification. To indemnify
Indemnitee for any expenses incurred by Indemnitee with respect to any action,
suit or proceeding instituted by Indemnitee to enforce or interpret this
Agreement, unless Indemnitee is successful in such action, suit or proceeding in
establishing Indemnitee’s right, in whole or in part, to indemnification or
advancement of expenses hereunder (in which case such indemnification or
advancement shall be to the fullest extent permitted by the DGCL), or unless and
to the extent that the court in such action, suit or proceeding shall determine
that, despite Indemnitee’s failure to establish their right to indemnification,
Indemnitee is entitled to indemnity for such expenses; provided,

4

however, that nothing in this Section 6(b) is intended to limit the Company’s
obligations with respect to the advancement of expenses to Indemnitee in
connection with any such action, suit or proceeding instituted by Indemnitee to
enforce or interpret this Agreement, as provided in Section 2 hereof.

                        (c)         Section 16(b) Matters. To indemnify
Indemnitee on account of any suit in which judgment is rendered against
Indemnitee for disgorgement of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934, as amended.

                        (d)        Fraud or Willful Misconduct. To indemnify
Indemnitee on account of conduct by Indemnitee where such conduct has been
determined by a final (not interlocutory) judgment or other adjudication of a
court or arbitration or administrative body of competent jurisdiction as to
which there is no further right or option of appeal or the time within which an
appeal must be filed has expired without such filing to have been knowingly
fraudulent or constitute willful misconduct.

                        (e)         Prohibited by Law. To indemnify Indemnitee
in any circumstance where such indemnification has been determined by a final
(not interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing to be prohibited by law.

            Section 7.         Certain Settlement Provisions. The Company shall
have no obligation to indemnify Indemnitee under this Agreement for any amounts
paid in settlement of any action, suit or proceeding without the Company’s prior
written consent. The Company shall not settle any action, suit or proceeding in
any manner that would impose any fine or other obligation on Indemnitee without
Indemnitee’s prior written consent. Neither the Company nor Indemnitee will
unreasonably withhold his, her, its or their consent to any proposed settlement.

            Section 8.         Savings Clause. If any provision or provisions
(or portion thereof) of this Agreement shall be invalidated on any ground by any
court of competent jurisdiction, then the Company shall nevertheless indemnify
Indemnitee if Indemnitee was or is made or is threatened to be made a party or
is otherwise involved in any threatened, pending or completed action, suit or
proceeding (brought in the right of the Company or otherwise), whether civil,
criminal, administrative or investigative and whether formal or informal,
including appeals, by reason of the fact that Indemnitee is or was or has agreed
to serve as a director, officer, employee or agent of the Company, or while
serving as a director or officer of the Company, is or was serving or has agreed
to serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted in such capacity,
from and against all loss and liability suffered and expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement reasonably
incurred by or on behalf of Indemnitee in connection with such action, suit or
proceeding, including any appeals, to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated.

            Section 9.         Contribution/Jointly Indemnifiable Claims.

                        (a)         In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Company shall, to the
fullest extent permitted by law, contribute to the payment of all of
Indemnitee’s loss and liability suffered and expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement reasonably incurred by or
on behalf of Indemnitee in connection with any action, suit or proceeding,
including any appeals, in an amount that is just and equitable in the
circumstances; provided, that, without limiting the generality of the foregoing,

5

such contribution shall not be required where such holding by the court is due
to any limitation on indemnification set forth in Section 4(c), 6 or 7 hereof.

                        (b)        Given that certain jointly indemnifiable
claims may arise due to the service of the Indemnitee as a director and/or
officer of the Company at the request of the Indemnitee-related entities, the
Company acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Indemnitee in respect of indemnification or
advancement of expenses in connection with any such jointly indemnifiable claim,
pursuant to and in accordance with the terms of this Agreement, irrespective of
any right of recovery the Indemnitee may have from the Indemnitee-related
entities. Under no circumstance shall the Company be entitled to any right of
subrogation or contribution by the Indemnitee-related entities and no right of
advancement or recovery the Indemnitee may have from the Indemnitee-related
entities shall reduce or otherwise alter the rights of the Indemnitee or the
obligations of the Company hereunder. In the event that any of the
Indemnitee-related entities shall make any payment to the Indemnitee in respect
of indemnification or advancement of expenses with respect to any jointly
indemnifiable claim, the Indemnitee-related entity making such payment shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee against the Company, and Indemnitee shall execute all papers
reasonably required and shall do all things that may be reasonably necessary to
secure such rights, including the execution of such documents as may be
necessary to enable the Indemnitee-related entities effectively to bring suit to
enforce such rights. The Company and Indemnitee agree that each of the
Indemnitee-related entities shall be third-party beneficiaries with respect to
this Section 9(b), entitled to enforce this Section 9(b) as though each such
Indemnitee-related entity were a party to this Agreement. For purposes of this
Section 9(b), the following terms shall have the following meanings:

                                    (i)         The term “Indemnitee-related
entities” means any corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise (other than the
Company or any other corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise Indemnitee has agreed,
on behalf of the Company or at the Company’s request, to serve as a director,
officer, employee or agent and which service is covered by the indemnity
described in this Agreement) from whom an Indemnitee may be entitled to
indemnification or advancement of expenses with respect to which, in whole or in
part, the Company may also have an indemnification or advancement obligation
(other than as a result of obligations under an insurance policy).

                                    (ii)         The term “ jointly
indemnifiable claims” shall be broadly construed and shall include, without
limitation, any action, suit or proceeding for which the Indemnitee shall be
entitled to indemnification or advancement of expenses from both the
Indemnitee-related entities and the Company pursuant to the DGCL, any agreement
or the certificate of incorporation, bylaws, partnership agreement, operating
agreement, certificate of formation, certificate of limited partnership or
comparable organizational documents of the Company or the Indemnitee-related
entities, as applicable.

            Section 10.       Change in Control.



                        (a)         The Company agrees that if there is a change
in control of the Company, then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnification and advancement of
expenses under this Agreement, any other agreement or the Company’s Certificate
of Incorporation or Bylaws now or hereafter in effect, the Company shall seek
legal advice only from independent counsel selected by Indemnitee and approved
by the Company (which approval shall not be unreasonably withheld). In addition,
upon written request by Indemnitee for indemnification pursuant to Section 3(a),
a determination, if required by the DGCL, with respect to Indemnitee’s
entitlement thereto shall



6



be made by such independent counsel in a written opinion to the Board of
Directors of the Company, a copy ofwhich shall be delivered to Indemnitee. The
Company agrees to pay the reasonable fees of the independent counsel referred to
above and to indemnify fully such counsel against any and all expenses
(including attorney’s fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.



For purposes of this Section 10, the following definitions shall apply:




                                    (i)         A “change in control” shall be deemed to occur upon the earliest to occur after the date of this Agreement of any of the following: (i) any person (as defined below) (together with its Affiliates (as defined below)) (other than (1) the Company or any of its Subsidiaries(as defined below), (2) any trustee or other fiduciary holding securities under an employee benefit plan of the Company or any of its Subsidiaries, (3) an underwriter temporarily holding securities pursuant to an offering of such securities, (4) any corporation or other entity owned, directly or indirectly, by the equityholders of the Company in substantially the same proportions as their ownership of Securities, or (5) any person that is an equityholder of the Company or its Subsidiaries on the date of this Agreement), is or becomes the "beneficial owner", directly or indirectly, of Securities representing more than 50% of the combined voting power of the Company's then outstanding voting securities; (ii) a merger or consolidation of the Company with any person, other than (a) a merger or consolidation which would result in the voting securities of the Company outstanding immediately prior thereto continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving or parent entity) 50% or more of the combined voting power of the voting securities of the Company or such surviving or parent entity outstanding immediately after such merger or consolidation or (b) a merger or consolidation in which no person (together with its Affiliates) (other than (1) the Company or any of its Subsidiaries, (2) any trustee or other fiduciary holding securities under an employee benefit plan of the Company or any of its Subsidiaries, (3) an underwriter temporarily holding securities pursuant to an offering of such securities, (4) any corporation or other entity owned, directly or indirectly, by the equityholders of the Company in substantially the same proportions as their ownership of Securities, or (5) any person that is an equityholder of the Company or its Subsidiaries on the date of this Agreement) acquired 50% or more of the combined voting power of the Company's then outstanding securities; or (iii) a complete liquidation of the Company or a sale or disposition by the Company of all or substantially all of the Company's assets (or any transaction having a similar effect).





                        For purposes of this Section 10(b)(i) and elsewhere in
this Agreement, the following terms shall have the following meanings:

                                    (A)        “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended from time to time.

                                    (B)        “person” shall have the meaning
as set forth in Sections 13(d) and 14(d) of the Exchange Act; provided, however,
that person shall exclude (i) the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

                                    (C)        “beneficial owner” shall have the
meaning given to such term in Rule 13d-3 under the Exchange Act; provided,
however, that beneficial owner shall exclude any person otherwise becoming a
beneficial owner by reason of the stockholders of the Company approving a merger
of the Company with another entity.

7

                                    (D)       “Affiliate” shall have the meaning
ascribed thereto in Rule 12b-2 promulgated under the Exchange Act, as in effect
on the date hereof.

                                    (E)        “Subsidiaries” shall mean, with
respect to any person, any corporation, limited liability company, partnership,
association or other business entity of which if a corporation, a majority of
the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors,
Representatives or trustees thereof is at the time owned or Controlled, directly
or indirectly, by that person or one or more of the other Subsidiaries of that
person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the total
voting power of stock (or equivalent ownership interest) of the limited
liability company, partnership, association or other business entity is at the
time owned or Controlled, directly or indirectly, by any person or one or  more
Subsidiaries of that person or a combination thereof.  For purposes hereof, a
person or persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such person or persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control the managing director or general partner of such limited
liability company, partnership, association or other business entity.

                                    (F)        “Control” (including its
correlative meanings, “Controlled by” and “under common Control with”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) of a person.

                                    (G)       Securities” means Class A Units
and shares of common stock of the Company.

                                    (H)       Class A Units” shall have the
meaning specified in the LLC Agreement.

                                    (I)         “LLC Agreement” means the
Amended and Restated Limited Liability Company Operating Agreement of VHS
Holdings LLC, dated as of September 23, 2004.

                                    (ii)         The term “independent counsel”
means a law firm, or a member of a law firm, that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party, or (ii) any other party to the action, suit or proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “independent counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

            Section 11.       Form and Delivery of Communications. All notices,
requests, demands and other communications under this Agreement shall be in
writing and shall be deemed to have been duly given if (a) delivered by hand,
upon receipt by the party to whom said notice or other communication shall have
been directed, (b) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier, one day after deposit with such courier and with
written verification of receipt or (d) sent by email or facsimile transmission,
with receipt of oral confirmation that such transmission has been received.
Notice to the Company shall be directed to

8

Vanguard Health Systems, Inc., Attention: General Counsel, email:
rsoltman@vanguardhealth.com, facsimile: (615)665-6197, confirmation number:
(615)665-6006 . Notice to Indemnitee shall be directed to ___
____________________________email: [XXX@XXX.com], facsimile: [(XXX) XXX XXXX],
confirmation number: [(XXX) XXX XXXX]].

            Section 12.       Nonexclusivity. The provisions for indemnification
and advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, in any court in which a proceeding is brought, other agreements or
otherwise, and Indemnitee’s rights hereunder shall inure to the benefit of the
heirs, executors and administrators of Indemnitee. No amendment or alteration of
the Company’s Certificate of Incorporation or Bylaws or any other agreement
shall adversely affect the rights provided to Indemnitee under this Agreement.

            Section 13.       No Construction as Employment Agreement. Nothing
contained herein shall be construed as giving Indemnitee any right to be
retained as a director of the Company or in the employ of the Company. For the
avoidance of doubt, the indemnification and advancement of expenses provided
under this Agreement shall continue as to the Indemnitee even though he may have
ceased to be a director, officer, employee or agent of the Company.

            Section 14.       Interpretation of Agreement. It is understood that
the parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification to Indemnitee to the fullest extent now or hereafter
permitted by the DGCL.

            Section 15.       Entire Agreement. This Agreement and the documents
expressly referred to herein constitute the entire agreement between the parties
hereto with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

            Section 16.       Modification and Waiver. No supplement,
modification, waiver or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar) nor shall such waiver constitute
a continuing waiver. For the avoidance of doubt, this Agreement may not be
terminated by the Company without Indemnitee’s prior written consent.

            Section 17.       Successor and Assigns. All of the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company shall require and cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of such Indemnitor, by written agreement in form and
substance reasonably satisfactory to Indemnitee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

            Section 18.       Service of Process and Venue. The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint, to the extent such party is
not otherwise subject to service of process in the State of Delaware,
irrevocably   National Registered Agents, Inc., 160 Greentree Drive, Dover, DE
19904 as its agent in the State of Delaware as such party’s agent for acceptance
of legal process in connection with any such action or proceeding against such
party with the same legal force and validity as if served upon such party
personally within the State of Delaware, (iv) waive any objection to the laying
of venue of any such action or proceeding in the Delaware Court, and (v) waive,

9

and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

            Section 19.       Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware. If a court
of competent jurisdiction shall make a final determination that the provisions
of the law of any state other than Delaware govern indemnification by the
Company of Indemnitee, then the indemnification provided under this Agreement
shall in all instances be enforceable to the fullest extent permitted under such
law, notwithstanding any provision of this Agreement to the contrary.

            Section 20.       Counterparts. This Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument,
notwithstanding that both parties are not signatories to the original or same
counterpart.

            Section 21.       Headings. The section and subsection headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

            This Indemnification Agreement has been duly executed and delivered
to be effective as of the date stated above.

VANGUARD HEALTH SYSTEMS, INC.

By                                                                   
Name: Ronald P. Soltman
Title: Executive Vice President

INDEMNITEE:

                                                                       
Name

10